DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed March 23, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of an additional reference Noe et al. (U.S Pre-Grant Publication 20030031555) that teaches baffle geometry related to the amended claims.  The new grounds of rejection is necessitated by amendment.  A parallel rejection differing from the main rejection only based on a narrower than broadest reasonable interpretation of “offset” in the second to last line of claim 1 is also presented for compact prosecution, beginning on page 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction of air flow" in two instances in the last three lines of the claim.  It is unclear what airflow is being referenced and therefore the direction is 
The remainder of the claims are dependent from claim 1 and are therefore rejected as well.
Regarding claim 6, the aperture plane (X) as shown in Figure 11 of the disclosure results in the adjacent rows of apertures shown by Figure 6 having multiple offset aperture planes.  Therefore, the claim limitation of “the plurality of exit apertures lie in an aperture plane” will not be interpreted as requiring all of the plurality of exit apertures to lie in a single plane.  The examiner interprets a respective aperture plane.  Instances of “the aperture plane” in claims 7-9 have the same issue.  Dependent claims from claim 6 are rejected as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (U.S Patent 8,126,628) hereinafter in view of Hershey in view of Manning et al. (U.S Pre-Grant Publication 20170101896) hereinafter Manning and Noe (U.S Pre-Grant Publication 20030031555) hereinafter Noe.
Regarding claim 1, Hershey discloses:
a turbine-tip clearance control a system offtake for a gas turbine engine {Column 1 lines 8-11}, comprising:
an air input duct {Figure 1 (100)} in fluid communication with a compressor bleed air outlet {Figure 1 (100) is connected to the bleed air output which is not labeled but can be seen in connection with the compressor, Column 3 line 55- Column 4 line 11}.
Hershey is silent regard details of the air input duct, and therefore silent regarding:
the air input duct comprising a plurality of exit apertures,
each of the plurality of exit apertures defining an exit flow path for at least a portion of the air flowing in the air input duct during use of the gas turbine engine,
wherein the direction of airflow through each of the plurality of exit apertures, during use of the gas turbine engine, has at least a component that is anti- parallel to the direction of airflow in the air input duct in a region of the air input duct adjacent to a respective exit aperture of the plurality of exit apertures,
wherein each of the plurality of exit apertures is formed in a respective hollow protrusion formed in a wall of the air input duct,
the plurality of hollow protrusions being spaced from each other as viewed from a radial direction of the air input duct,
and wherein the plurality of hollow protrusions is arranged in a plurality of rows,
each row of the plurality of rows extending in a direction perpendicular to the direction of air flow and adjacent rows of the plurality of rows being offset from each other in the direction perpendicular to the direction of air flow.
Manning pertains to a cooling system for a gas turbine engine with apparatus for removing particles.  Manning teaches:
the air input duct {Figure 32 (454’’)} comprising a plurality of exit apertures {Figure 32 {462’’)},
each of the plurality of exit apertures defining an exit flow path for at least a portion of the air flowing in the air input duct during use of the gas turbine engine {Figure 32 has arrows showing airflow through (462’’)},
wherein the direction of airflow through each of the plurality of exit apertures, during use of the gas turbine engine, has at least a component that is anti- parallel to the direction of airflow in the air input duct in a region of the air input duct adjacent to a respective exit aperture of the plurality of exit apertures {Figure 32 depicts the arrows going through (462’’) being anti-parallel to flow that continues generally radially outward into (478); [0148], [0155]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the bleed passage that separates particles of Manning for the cooling air supply source of the tip-clearance system of Hershey.  One of ordinary skill in the art would be motivated to do so to improve cooling and engine component durability by removing particles in a cooling airflow {Manning [0156]}.
Noe pertains to a baffle in a gas turbine engine.  Noe teaches:
wherein each of the plurality of exit apertures {Figure 5 (30b), [0048]} is formed in a respective hollow protrusion formed in a wall of the air input duct {Figure 5 (48) are formed in (32)},
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have use dimpled baffle geometry as shown by Figure 5 of Noe applied to the baffle configuration of Manning (450’’).  One of ordinary skill in the art would be motivated to do so as both louvers in the form of straight slats (or plates) or dimpled protrusions with holes are viewed as equivalents as shown by Noe {in Figure 3 (38), Figure 5 (48), [0049]}.

    PNG
    media_image1.png
    639
    842
    media_image1.png
    Greyscale

The combination of Hershey, Manning, Noe teaches:
the plurality of hollow protrusions being spaced from each other as viewed from a radial direction of the air input duct {Manning Figure 32 (464’’) is structure is hollow protrusions based on modification by Noe; Noe’s hollow protrusions structure when applied to Manning (464’’) results in rows Annotated Figure 2 (IVa-c) being in/out of the page of Manning Figure 32},
and wherein the plurality of hollow protrusions is arranged in a plurality of rows {Annotated Figure 2 (IVa-c)},
each row of the plurality of rows extending in a direction perpendicular to the direction of air flow {Annotated Figure 2 (IVa-c) these rows when applied to Manning Figure 32 (464’’) are perpendicular to the depicted airflow in Manning Figure 32 through 454’’} and adjacent rows of the plurality of rows being offset from each other in the direction perpendicular to the direction of air flow {Annotated Figure 2 (IVa-c) are offset by (Va/b)}.
Regarding claim 4, the combination of Hershey, Manning, and Noe further teaches wherein the plurality of exit apertures is formed in a downstream portion of the respective hollow protrusion relative to the direction of airflow in the air input duct {Manning Figure 32 (462’’) is downstream portion of (464’’), this concept is maintained with teaching from Noe Figure 5 (48)}.
Regarding claim 5, the combination of Hershey, Manning, and Noe further teaches wherein the plurality of hollow protrusions defines a region of lower pressure compared to the pressure in the region of the air input duct adjacent to the plurality of exit apertures {Manning Figure 32, airflow direction arrows by (462’’) can be to send airflow to (452’’) making the relative pressure the same as claimed, also see MPEP 2112.01 I}.
Regarding claim 6, the combination of Hershey, Manning, and Noe further teaches wherein the plurality of exit apertures lies in an aperture plane {Annotated Figure 1 (II)}.

    PNG
    media_image2.png
    689
    590
    media_image2.png
    Greyscale

Regarding claim 7, the combination of Hershey, Manning, and Noe further teaches wherein the aperture plane is angled relative to a plane parallel to at least part of a region of the wall of the input air duct surrounding the plurality of exit apertures {Annotated Figure 1, (III) is the angle between (I) and (II); Noe Figure 5 inclined apertures (30)}.
Regarding claim 8, the combination of Hershey, Manning, and Noe further teaches wherein the angle of the aperture plane is between 5 degrees and 135 {Annotated Figure 1 (III) can be seen to be in the defined range by simply glancing at the drawing without any measurement; Manning can also be also teaches how the air has to change direction in [0151] which is a result of the claimed angle; these factors lead to the teaching of this limitation, see MPEP 2125 II}. 
Regarding claim 9, the combination of Hershey, Manning, and Noe further teaches wherein the plurality of exit apertures each has an aperture axis extending through the respective exit aperture orthogonal to the aperture plane {Manning Figure 32 in claim 6 defines the plane, which in turn describes this aperture axis}, and wherein the respective exit aperture is orientated such that a direction parallel to the aperture axis into the respective exit aperture {Manning Figure 32, this axis into exit aperture is down and to the right in the Figure} has at least a component antiparallel to the direction of air flowing in the adjacent region of the air input duct {Manning Figure 32 the arrows by (462’’) can be seen to be antiparallel to main flow through (454’’)}.
Regarding claim 10, the combination of Hershey, Manning, and Noe further teaches wherein the respective exit aperture is orientated such that a direction parallel to the aperture axis and pointing into the respective exit aperture has at least a component antiparallel to a longitudinal axis of the air input duct (Manning Figure 32, exit aperture axis is down and slightly to the right which is at least partially antiparallel to the mainly up and slightly to the right main axis of (454’’), longitudinal axis of air input duct not shown but mainly up and slightly to the right in Figure 32}.
Regarding claim 11, the combination of Hershey, Manning, and Noe teaches wherein the plurality of exit apertures is in fluid communication with a TTCC system offtake duct {Manning Figure 32 (458’’), [0147], exits to for cooling to Hershey TTCC as control air (36) in Figure 2 of Hershey)} the turbine-tip clearance control system offtake further comprising a separator plate {Manning Figure 32 (464”)} arranged between the TTCC offtake duct and the air input duct {Manning Figure 32 (464”) is arranged between (454’’) and (458’’)}}, the plurality of exit apertures being formed in the separator {Manning Figure 32 (462”) is formed in (464’’)}.
Regarding claim 12, the combination of Hershey, Manning, and Noe further teaches wherein the compressor bleed air outlet is formed in a casing of the compressor {Manning Figure 32 shows air bled from compressor (52/54) is outlet through (456’’) through an unlabeled 
Regarding claim 13, the combination of Hershey, Manning, and Noe further teaches wherein the compressor bleed air outlet is adapted to remove foreign objects from the airflow through the compressor {Manning [0153], [0156]}.
Regarding claim 16, the combination of Hershey, Manning, and Noe further teaches wherein the air input duct is further arranged to provide a supply of pressurized air to a secondary system of the gas turbine engine in addition to the turbine-tip clearance control system {Manning [0155] and [0156]}.
Regarding claim 17, the combination of Hershey, Manning, and Noe further teaches:
a TTCC system for a gas turbine engine {Hershey Column 1 lines 8-11}, comprising:
the TTCC system offtake according to claim 1 {see claim 1 rejection};
a valve {Hershey Figure 1 (106)} fluidly coupled to the exit aperture of the TTCC system offtake to receive airflow from the air input duct {Hershey (106) and Manning (458) are fluidly coupled by combination made in claim 1};
a connection duct {Hershey Figure 1 section of tube downstream of (106)} fluidly coupled to the valve;
a delivery system fluidly coupled to the connection duct {Hershey Figure 2 (50), Column 3 lines 26-39}
wherein the delivery system is arranged to deliver airflow from the TTCC system offtake to a casing of a turbine of the gas turbine engine {Hershey Column 3 line 55- Column 4 line 11}.
Regarding claim 18, the combination of Hershey, Manning, and Noe further teaches a gas turbine engine for an aircraft {Hershey Column 1 lines 8-11}, comprising the TTCC system of claim 17 {see claim 17 rejection}.
Claims 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Hersey in view of Manning and Noe as applied to claim 1, 4-13, and 16-18 above, and further in view of Desfosses et al. (U.S Pre-Grant Publication 20140133967) hereinafter Desfosses and Jones (U.S Pre-Grant Publication 20160169026) hereinafter Jones.
Regarding claim 14, the combination of Hershey, Manning, and Noe teaches the TTCC system offtake according to claim 13, but it does not teach wherein the compressor bleed air outlet is disposed at or near a point at which a change in direction of the airflow through the compressor occurs.  Desfosses pertains to a gas turbine engine casing and bleed structure.  Desfosses teaches wherein the compressor bleed air outlet {Figure 2 (42) is part of (40), [0013]} is disposed at or near a point at which a change in direction of the airflow through the compressor occurs {Figure 1 (40) is at a bend radially inward which includes the bleed outlet (42)}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used bleed air from a point in which there is a change in direction of the airflow through the compressor.  One of ordinary skill in the art would be motivated to do so for the source of air to have the desired temperature and pressure {Jones [0020]}. 
Regarding claim 15, the combination of Hershey, Manning, Noe, and Desfosses further teaches wherein the compressor comprises an annular duct defining the airflow path through the compressor {Hershey Figure 1, the annular duct defines (16) and (18)}, wherein the annular duct comprises a connecting region arranged to connect portions of the annular duct having a different outer radius to each other {Hershey Figure 1, the region between (16) and (18) with a single airfoil shown}, and wherein the compressor bleed air outlet is disposed in or near the connecting region {Desfosses Figure 1 (40) is at the analogous region to described region of Hershey}.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey in view of Manning and Noe as applied to claims 1, 4-13, and 16-18 are above, and further in view of Sabo et al. (U.S Patent 20170114667) hereinafter Sabo.
Regarding claim 19, the combination of Hershey, Manning, and Noe further teaches further comprising:
an engine core comprising a turbine {Hershey Figure 1 (24)},
a compressor {Hershey Figure 1 (16)},
and a core shaft {Hershey Figure 1 (28), Column 3 lines 9-25}} connecting the turbine to the compressor;
a fan {Hershey Figure 1 (14) is upstream of core} located upstream of the engine core,
the fan comprising a plurality of fan blades {Hershey Figure 1 (14) has multiple instances},
wherein the compressor bleed air outlet is arranged to receive air from the compressor {Figure 1 (100), Hershey Column 3 lines 26-35}.   
The combination of Hershey, Manning, and Noe is silent regarding a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.  Sabo pertains to an active clearance control system for a gas turbine engine.  Sabo teaches a gearbox {Figure 1 (37), [0033]} that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft {[0033]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included a speed reduction device as taught by Sabo to drive the fan of Hershey at a lower speed.  One of ordinary skill in the art would be motivated to do so because Sabo teaches a direct-drive configuration and geared-drive configuration are known substitutes in the art {Sabo [0033]}.

Parallel Rejection
Claims 1, 4-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (U.S Patent 8,126,628) hereinafter in view of Hershey in view of Manning et al. (U.S Pre-Grant Publication 20170101896) hereinafter Manning, Noe (U.S Pre-Grant Publication 20030031555) hereinafter Noe and Heilenbach (U.S Patent 4,077,739) hereinafter Heilenbach.
Regarding claim 1, Hershey discloses:
a turbine-tip clearance control a system offtake for a gas turbine engine {Column 1 lines 8-11}, comprising:
an air input duct {Figure 1 (100)} in fluid communication with a compressor bleed air outlet {Figure 1 (100) is connected to the bleed air output which is not labeled but can be seen in connection with the compressor, Column 3 line 55- Column 4 line 11}.
Hershey is silent regard details of the air input duct, and therefore silent regarding:
the air input duct comprising a plurality of exit apertures,
each of the plurality of exit apertures defining an exit flow path for at least a portion of the air flowing in the air input duct during use of the gas turbine engine,
wherein the direction of airflow through each of the plurality of exit apertures, during use of the gas turbine engine, has at least a component that is anti- parallel to the direction of airflow in the air input duct in a region of the air input duct adjacent to a respective exit aperture of the plurality of exit apertures,
wherein each of the plurality of exit apertures is formed in a respective hollow protrusion formed in a wall of the air input duct,
the plurality of hollow protrusions being spaced from each other as viewed from a radial direction of the air input duct,
and wherein the plurality of hollow protrusions is arranged in a plurality of rows,
each row of the plurality of rows extending in a direction perpendicular to the direction of air flow and adjacent rows of the plurality of rows being offset from each other in the direction perpendicular to the direction of air flow.
Manning pertains to a cooling system for a gas turbine engine with apparatus for removing particles.  Manning teaches:
the air input duct {Figure 32 (454’’)} comprising a plurality of exit apertures {Figure 32 {462’’)},
each of the plurality of exit apertures defining an exit flow path for at least a portion of the air flowing in the air input duct during use of the gas turbine engine {Figure 32 has arrows showing airflow through (462’’)},
wherein the direction of airflow through each of the plurality of exit apertures, during use of the gas turbine engine, has at least a component that is anti- parallel to the direction of airflow in the air input duct in a region of the air input duct adjacent to a respective exit aperture of the plurality of exit apertures {Figure 32 depicts the arrows going through (462’’) being anti-parallel to flow that continues generally radially outward into (478); [0148], [0155]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the bleed passage that separates particles of Manning for the cooling air supply source of the tip-clearance system of Hershey.  One of ordinary skill in the art would be motivated to do so to improve cooling and engine component durability by removing particles in a cooling airflow {Manning [0156]}.
Noe pertains to a baffle in a gas turbine engine.  Noe teaches:
wherein each of the plurality of exit apertures {Figure 5 (30b), [0048]} is formed in a respective hollow protrusion formed in a wall of the air input duct {Figure 5 (48) are formed in (32)},
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have use dimpled baffle geometry as shown by Figure 5 of Noe applied to the baffle configuration of Manning (450’’).  One of ordinary skill in the art would be motivated to do so as both louvers in the form of straight slats (or plates) or dimpled protrusions with holes are viewed as equivalents as shown by Noe {in Figure 3 (38), Figure 5 (48), [0049]}.
The combination of Hershey, Manning, Noe teaches:
the plurality of hollow protrusions being spaced from each other as viewed from a radial direction of the air input duct {Manning Figure 32 (464’’) is structure is hollow protrusions based on modification by Noe; Noe’s hollow protrusions structure when applied to Manning (464’’) results in rows Annotated Figure 2 (IVa-c) being in/out of the page of Manning Figure 32},
and wherein the plurality of hollow protrusions is arranged in a plurality of rows {Annotated Figure 2 (IVa-c)},
each row of the plurality of rows extending in a direction perpendicular to the direction of air flow {Annotated Figure 2 (IVa-c) these rows when applied to Manning Figure 32 (464’’) are perpendicular to the depicted airflow in Manning Figure 32 through 454’’}.
The combination of Hershey, Manning, Noe is silent (in a narrow interpretation of the term offset, meaning instances of protrusions in a row are in the spacing portion of an adjacent row; not broadest reasonable interpretation) regarding adjacent rows of the plurality of rows being offset from each other in the direction perpendicular to the direction of air flow.  Heilenbach pertains to a perforation pattern for a screen for foreign matter damage prevention.  Heilenbach teaches adjacent rows of the plurality of rows {radial direction} being offset from each other in the direction perpendicular to the direction of air flow {Figure 3 (34) has offset instances that are offset in the direction perpendicular to the direction of airflow at the outer radial portion}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the exit apertures of the combination of Hershey, Manning, and Noe arranged in rows that are offset from each other in the direction perpendicular to the 
Claims 4-13 and 16-18 are rejected substantially identically to the main rejection of these claims that is presented before the parallel rejection of claim 1.
Claims 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Hersey in view of Manning, Noe, and Heilenbach as applied to claim 1, 4-13, and 16-18 above, and further in view of Desfosses et al. (U.S Pre-Grant Publication 20140133967) hereinafter Desfosses and Jones (U.S Pre-Grant Publication 20160169026) hereinafter Jones.
Claims 4-15 are rejected substantially identically to the main rejection of these claims that is presented before the parallel rejection of claim 1.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey in view of Manning, Noe, and Heilenbach as applied to claims 1, 4-13, and 16-18 are above, and further in view of Sabo et al. (U.S Patent 20170114667) hereinafter Sabo.
Claim 19 is rejected substantially identically to the main rejection of this claim that is presented before the parallel rejection of claim 1.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747